[corplogorgb.jpg]
Exhibit 10.23
    
August 21, 2012






 
Mr. Robert M. Pollichino
The Madison Square Garden Company
Two Pennsylvania Plaza
New York, NY 10121


Dear Bob:


This letter will confirm the terms of your employment by The Madison Square
Garden Company (the “Company”), effective as of the date set forth above.


Your title will be Executive Vice President and Chief Financial Officer and you
will report to the President and Chief Executive Officer. You agree to devote
substantially all of your business time and attention to the business and
affairs of the Company.


Your annual base salary will be a minimum of $765,000, subject to annual review
and potential increase by the Compensation Committee of the Board of Directors
of the Company in its sole discretion. You will also be eligible to participate
in our discretionary annual bonus program with an annual target bonus
opportunity equal to 60% of salary. Bonus payments are based on actual salary
dollars paid during the year and depend on a number of factors including
Company, unit and individual performance. However, the decision of whether or
not to pay a bonus, and the amount of that bonus, if any, is made by the
Compensation Committee in its sole discretion. Bonuses are typically paid early
in the subsequent fiscal year. In order to receive a bonus, you must be employed
by the Company at the time bonuses are being paid. Your annual base salary and
annual bonus target (as each may be increased from time to time in the
Compensation Committee’s sole discretion) will not be reduced during the term of
this letter.


You will be eligible to participate in such long-term incentive programs as are
made available to similarly situated executives at the Company. It is expected
that such awards will consist of annual grants of cash and/or equity awards with
an annual target value of not less than $950,000, as determined by the
Compensation Committee. Any such awards would be subject to actual grant to you
by the Compensation Committee in its sole discretion, would be pursuant to the
applicable plan document and would be subject to terms and conditions
established by the Compensation Committee in its sole discretion that would be
detailed in separate agreements you would receive after any award is actually
made.


You will also remain eligible for our standard benefits programs at the levels
that are made available to similarly situated executives at the Company.
Participation in our benefits programs is



--------------------------------------------------------------------------------

Mr. Robert M. Pollichino
-2-
August 21, 2012


subject to meeting the relevant eligibility requirements, payment of the
required premiums and the terms of the plans themselves.


If your employment with the Company is terminated prior to February 9, 2016 (the
“Expiration Date”) (i) by the Company (other than for “Cause”) or (ii) by you
for “Good Reason” (other than if “Cause” then exists) then, subject to your
execution and the effectiveness of a severance agreement to the Company’s
reasonable satisfaction (which will be based on the Company’s standard form
agreement which includes, without limitation, non-compete (limited to one year),
non-disparagement, non-solicitation, confidentiality, and further cooperation
obligations and restrictions on you as well as a general release by you of the
Company and its affiliates), the Company will provide you with the following:


(1)
Severance in an amount to be determined by the Compensation Committee (the
“Severance Amount”), but in no event less than two (2) times the sum of your
annual base salary and your annual target bonus, each as in effect at the time
your employment terminates. Sixty percent (60%) of the Severance Amount will be
payable to you on the six-month anniversary of the date your employment so
terminates (the “Termination Date”) and the remaining forty percent (40%) of the
Severance Amount will be payable to you on the twelve-month anniversary of the
Termination Date;



(2)
A prorated bonus based on the amount of your base salary actually earned by you
during the fiscal year through the Termination Date, provided that such bonus,
if any, will be payable to you if and when such bonuses are generally paid to
similarly situated employees and will be based on your then current annual
target bonus as well as Company and your business unit performance as determined
by the Compensation Committee in its sole discretion, but without adjustment for
your individual performance;



(3)
If, as of the Termination Date, annual bonuses had not yet generally been paid
to similarly situated employees with respect to the prior fiscal year, a bonus
based on the amount of your base salary actually paid to you during such prior
fiscal year, provided that such bonus, if any, will be payable to you if and
when such bonuses are generally paid to similarly situated employees and will be
based on your annual target bonus that was in effect with respect to such prior
fiscal year as well as Company and your business unit performance as determined
by the Compensation Committee in its sole discretion, but without adjustment for
your individual performance;



(4)
Any vested stock options or stock appreciation rights that you may have
outstanding as of the Termination Date shall remain exercisable until the
earlier of (x) the three-year anniversary of the Termination Date and (y) the
end of the original full stated term of the applicable award. This clause
(4) shall apply notwithstanding any shorter period to exercise provided for in
any applicable award letter outstanding at the time but shall not apply to
shorten or otherwise limit any longer period to exercise or other rights that
would have applied under any applicable award letter in the absence of this
provision; and




--------------------------------------------------------------------------------

Mr. Robert M. Pollichino
-3-
August 21, 2012


(5)
The Compensation Committee will consider, in good faith, approving the vesting
of your then outstanding equity and cash incentive awards on a pro rata basis
(to reflect the portion of the applicable period during which you were an
employee of the Company), provided that, to the extent any such awards are
subject to any performance criteria, any such pro rata vested portion as may be
approved by the Compensation Committee shall be payable/delivered only if when
and to the same extent as paid/delivered to other employees generally holding
such awards subject to the satisfaction of the performance criteria.



In connection with any termination of your employment, except as specifically
provided above, any outstanding equity and cash incentive awards shall be
treated in accordance with their terms.


For purposes of this letter, “Cause” means your (i) commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence or
breach of fiduciary duty against the Company or an affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.


For purposes of this letter, “Good Reason” means that (1) without your written
consent, (A) your base salary or annual target bonus (as each may be increased
from time to time in the Compensation Committee’s sole discretion) is reduced,
or (B) you are no longer the Executive Vice President and Chief Financial
Officer of the Company, (2) you have given the Company written notice, referring
specifically to this letter and definition, that you do not consent to such
action, (3) the Company has not corrected such action within 30 days of
receiving such notice, and (4) you voluntarily terminate your employment with
the Company within 90 days following the happening of the action described in
subsection (1) above.


This letter does not constitute a guarantee of employment for any definite
period. Your employment is at will and may be terminated by you or the Company
at any time, with or without notice or reason.


The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation. If any payment otherwise due to you
hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code, the Company will instead pay you
either (i) such amount or (ii) the maximum amount that could be paid to you
without the imposition of the excise tax, depending on whichever amount results
in your receiving the greater amount of after-tax proceeds. In the event that
the payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you until the reduction
specified is achieved.


If and to the extent that any payment or benefit under this letter, or any plan,
award or arrangement of the Company or its affiliates, is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”) and is payable to you
by reason of your termination of employment, then (a) such payment or benefit
shall be made or provided to you only upon a “separation from service” as
defined for purposes of Section 409A under applicable regulations and (b) if you
are a “specified employee” (within the meaning of



--------------------------------------------------------------------------------

Mr. Robert M. Pollichino
-4-
August 21, 2012


Section 409A as determined by the Company), such payment or benefit shall not be
made or provided before the date that is six months after the date of your
separation from service (or, if earlier than the expiration of such six month
period, the date of death). Any amount not paid or benefit not provided in
respect of the six month period specified in the preceding sentence will be paid
to you in a lump sum or provided to you as soon as practicable after the
expiration of such six month period.


To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.


This letter is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This letter shall inure to the benefit of and be
enforceable by your legal representatives. This letter shall inure to the
benefit of and be binding upon the Company and its successors and assigns.


To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any matter relating to this letter.


This letter will be governed by and construed in accordance with the law of the
State of New York applicable to contracts made and to be performed entirely
within that State.


Both the Company and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State of New York solely in respect of the interpretation
and enforcement of the provisions of this letter, and each of us hereby waives,
and agrees not to assert, as a defense that either of us, as appropriate, is not
subject thereto or that the venue thereof may not be appropriate. We each hereby
agree that mailing of process or other papers in connection with any such action
or proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.


This letter may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
letter shall not affect the validity or enforceability of any other provision of
this letter. It is the parties’ intention that this letter not be construed more
strictly with regard to you or the Company.


You agree to keep this letter and its terms strictly confidential (unless it is
made public by the Company); provided that (1) you are authorized to make any
disclosure required of you by any federal, state or local laws or judicial
proceedings, after providing the Company with prior written notice and an
opportunity to respond to such disclosure (unless such notice is prohibited by
law) and (2) you are authorized to disclose this letter and its terms to your
legal, financial and tax advisors and your representatives may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this letter and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment or
structure.



--------------------------------------------------------------------------------

Mr. Robert M. Pollichino
-5-
August 21, 2012


This letter reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes all prior
understandings and agreements.


This letter will automatically terminate, and be of no further force or effect,
on the Expiration Date (other than with respect to any rights which, by the
terms of this letter, arose before such date). At your request, as promptly as
reasonably practicable within the 6-month period prior to the Expiration Date,
the Company will discuss with you in good faith the potential extension of this
letter and any proposed revised terms thereof.


Very truly yours,
 
/s/ Hank J. Rater
Hank J. Ratner
President and Chief Executive Officer







Accepted and Agreed:
 
/s/ Robert M. Pollichino
Robert M. Pollichino
Date: August 21, 2012




